Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114 after Final Rejection
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e)  has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 02/23/2022 has been entered.

Response to Amendment

The amendment filed on 02/23/2022 has been entered. Claims 1, 8-9, 11, 17-21, 30-32, 34, 36-38, 43, 84-90 are pending. Claims 2-7, 10, 12-16, 22-29, 33, 35, 39-42, 44-83, are cancelled. In view of arguments presented by the applicant, the previous 112(b) rejection dated 11/23/2021 has been withdrawn.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 8-9, 11, 17-21, 30-32, 34, 36-38, 43, 84-90  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claims 1, 43 recites “the wetting surface formed by deposition of silica particles or other inorganic oxide nanoparticles onto the substrate, followed by fusion heating”, in lines 12-14.
Fusion heating is not described in the specification. Para [0179] discusses curing of PDMS at room temperature. No other discussion is provided regarding “the wetting surface formed by deposition of silica particles or other inorganic oxide nanoparticles onto the substrate, followed by fusion heating”. Accordingly, claims 1, 43 does not comply with the written description requirement.
Appropriate correction/explanation is required.

Claims 8-9, 11, 17-21, 30-32, 34, 36-38, 84-90 are rejected for being dependent on a rejected base claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 43, 89 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 43 recites “affixing being designed” in line 7. What does this mean? The specification does not explain or use the above phrase (an act, affixing, being designed) in any context. Appropriate correction is required.
For the purpose of examination, it is considered that substrate is capable of being affixed to the distal end such that the wetting surface faces outwardly from the image collector.  

Claim 89 is rejected for being dependent on a rejected base claim.







Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 43 is/are rejected under 35 U.S.C. 102 as being unpatentable by Aizenberg (US 20140147627).
In regards claim 43, Aizenberg disclose an optically transparent article (substantially transparent SLIPS article shown in FIG. 14A; Also see, slippery liquid-infused porous surfaces (SLIPS); abstract -and para [0334]; FIG. 9D shows various shapes and form of the substrate; The slippery surface is formed over a flat substrate, para [0036]; a round substrate, a cylindrical substrate, or a geometrically complex substrate, para [0036]. Para [0082]; Para [0036], [0083], [0084]), comprising: 
a transparent substrate (The substrate comprises a polymer, metal, sapphire, glass, carbon in different form, or ceramic. [0014]) having a wetting surface designed to entrain a layer of a lubricating fluid on the wetting surface,
 the substrate being designed to be removably affixed to a distal end of an insertion tube of an endoscope (Such slippery surface is formed over a flat substrate, a round substrate, a cylindrical substrate, or a geometrically complex substrate. Para [0036]; The flat surface can be removably affixed to a distal end of an endoscope. For example, SLIPS article shown in FIG. 14B can be affixed to a distal end of an endoscope. ) and to exclude tissues and bodily fluids 
the lubricating fluid layer being, immiscible with biological material and bodily fluids to which the endoscope distal end is to be exposed (The liquid B is slippery/non-sticking to the outside environments. Para [0190]), 
the wetting surface designed to present high wetting to the lubricating fluid  preferentially relative to bodily fluids to which the endoscope distal end is to be exposed, the wetting surface and its wetting characteristics designed to entrain the lubricating fluid in a layer to form an ultra-smooth, slippery, optically transparent layer over the wetting surface during exposure to the tissues and bodily fluids (Porous surface on the SLPIS provide attachment to a liquid B which is soaked in the porous surface. The liquid B is slippery/non-sticking to the outside environments. Para [0190]; Roughened surface of the substrate is provided, para [0151], to create a uniformly-coated slippery layer. Para [0151]);
the substrate, wetting surface, and lubricating fluid being designed to form a protective and transparent window over the image collector (FIG. 14A, para [0352] show and describe transparent nanostructured surface of a SLIPS article with infusing slippery liquid B on the nanostructured surface forming a transparent article that can be placed over an image collector. Also see para [0014].).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8-9, 11, 17-21, 30-32, 34, 36-38, 89 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (US 20090306475) in view of Aizenberg (US 20140147627) and further in view of Ogawa (US 20100119774).
In regards to claim 1, Yamamoto discloses an endoscope (FIG. 1, an endoscope system 2; Para [0028]), comprising: 
an insertion tube (an insert section 17; Para [0029]) and a proximal body (an operation section 18; Para [0029]), the insertion tube starting from the proximal body and having a distal end (an objective optical system 36; para [0033]; FIG. 4) at the distal end of the insertion tube, an illumination source ( light guide 24 or 25) designed to project light from an illumination emitter (lighting windows 32 and 33; Para [0034]) at the distal end of the insertion tube, and an image collector (arrangement comprising CCD 38 to collect and transmit light; FIG. 4; para [0032], [0034]; This is equivalent to the camera, FIG. 1D of the instant application, which is the 112(f) interpretation of the term “image collector”.) designed to collect light to form an image of objects at the distal end. 

Analogous art Aizenberg is directed to creating slippery liquid-infused porous surfaces (SLIPS) for modifying surface features of robotic endoscopes (abstract and para [0334]) wherein Aizenberg discusses that SLIPS can be applied over the optical component to prevent adhesion of complex biological fluids, materials, cells, tissues during operation (para [00034]) and teaches 
a substrate (SLIPS article shown in FIG. 14B that be affixed to a distal end of an endoscope. Also see SLIPS formed on the sidewall of both of the interior and exterior of a tubing/pipe; FIG. 7E; abstract; para [0079]) designed to exclude tissues and bodily fluids from interference with the image collector, the substrate designed to entrain a lubricating fluid on a wetting surface (Porous surface on the SLPIS provide attachment to a liquid B which is soaked FIG. 14A, para [0091] show and describe transparent surface of a SLIPS article.), the wetting surface lying on the side of the substrate facing outwardly (FIG. 14A, para [0352], show and describe transparent nanostructured surface of a SLIPS article with infusing slippery liquid B on the nanostructured surface forming a transparent article that can be placed over an image collector. Also note that the lubricating liquid B lies on the side of the substrate. FIG. 7E. The side of the substrate is designed to face outwardly from an image collector.), the wetting surface formed by deposition of silica particles or other inorganic oxide nanoparticles onto the substrate (The roughened surface can be formed by silica. Para [0152]; Micro/nanoparticles are sprayed onto a solid surface (either flat/roughened). Also see Para [0177], [0352]), the substrate's wetting surface designed to entrain a lubricating fluid (The roughened surface has a greater affinity towards the lubricating liquid as compared to the object fluid; Para [0055]) at the distal end of the insertion tube --(The SLIPS substrate with infusing slippery liquid B as shown in FIG. 14A is designed to be used at the distal end of the insertion tube. Para [0352]), the lubricating fluid being immiscible with the bodily fluids (The lubricating fluid (Liquid B) and the object or liquid to be repelled (Object A) are immiscible and do not chemically interact with each other. Para [0133]), the wetting surface being designed to present wetting to the lubricating fluid preferentially relative to the bodily fluids, the wetting surface and the wetting it presents being designed to entrain the lubricating fluid in a layer that is ultra-smooth, slippery, and optically slippery layer. Para [0151]; The SLIPS substrate with infusing slippery liquid B as shown in FIG. 14A). Aizenberg further teaches that endoscope surface can be made non-sticky to the outside environments by using slippery liquid-infused porous surfaces (Para [0190], [0334]).
Ogawa is directed to lens having a surface coated with a water-repellent, and antifouling film (abstract) and teaches the wetting surface  (Glass substrate 5; silica-based transparent film 6; para [0074]) formed by deposition of silica particles or other inorganic oxide nanoparticles onto the substrate followed by fusion heating (Fusion of silica fine particles 4 and a glass substrate 5 having a silica-based transparent film 6 can be achieved at a lower temperature. Para [0174], [0201]). Ogawa further teaches that the silica fine particles could be defused into the substrate without the fine particles being defused (para [0051]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify endoscope of Yamamoto to include the non-sticky substrate at the distal end of endoscope as taught by Aizenberg and Ogawa so that endoscope surface could be made non-sticky to the outside environments (Para [0190] of Aizenberg) with cured substrate being used as non-sticky substrate as taught above by Ogawa.

In regards to claim 8, Yamamoto in view of Aizenberg and Ogawa teaches  the endoscope of claim 1, wherein the lubricating fluid comprises silicone oil, or mixtures thereof (Aizenberg: Liquid B can be selected from a number of different liquids. For example, 

In regards to claim 9, Yamamoto in view of Aizenberg and Ogawa teaches discloses the endoscope of claim 1, wherein the lubricating fluid is a perfluoropolyether (Aizenberg: Perfluoropolyethers is used as lubricating fluid; Para [0212]).

In regards to claim 11, Yamamoto in view of Aizenberg and Ogawa teaches the endoscope of claim 1, wherein the wetting surface is functionalized to accept wetting by and to retain the lubricating fluid by a coating (Aizenberg: The surface of the replica of SLIPS, para [0086], can be chemically functionalized with low surface energy coating such as (tridecafluoro-1,1,2,2-tetrahydrooctyl)-trichlorosilane or other reagents having appropriate reactive end groups and straight or branched hydrocarbon or fluorocarbon chains or their combinations. Para [0160], [0176], [0210]).

  	In regards to claim 17, Yamamoto in view of Aizenberg and Ogawa teaches the endoscope of claim 1, wherein the substrate is integral with an optical lens (Yamamoto: capturing lens window 31; FIG. 4; Aizenberg: SLIPS can be applied over optical component; para [00333], [0334]. When the SLIPS is applied over optical component 31, the SLIPS becomes integral with the optical component) for the image collector.  

In regards to claim 18, Yamamoto in view of Aizenberg and Ogawa teaches the endoscope of claim 1, wherein the substrate is not integral with an optical lens for the image 

In regards to claim 20, Yamamoto in view of Aizenberg and Ogawa teaches the endoscope of claim 1, wherein the wetting surface is a porous surface of the substrate, the substrate being solid, the porosity designed to preferentially accept wetting by and to retain the lubricating fluid relative to the bodily fluids (Aizenberg: Substrate comprises a porous material and can be a polymer, sapphire or glass; Para [0012]-[0014], [0024], [0030]; The tip of the endoscope can be patterned to provide a porous surface (i.e., roughened surface). Para [0335]; Self-healing slippery liquid-infused surface (SLIPS) is a porous surface. Para [0060]).

In regards to claim 21, Yamamoto in view of Aizenberg and Ogawa teaches the endoscope of claim 20, wherein the wetting surface is formed by nanoparticles (Aizenberg: Micro/nanoparticles are sprayed onto a solid surface (either flat/roughened). Para [0177]; silica-based particles; Para [0382] ) . 
  
In regards to claim 30, Yamamoto in view of Aizenberg and Ogawa teaches  the endoscope of claim 11, wherein the wetting surface is functionalized to accept wetting by and to retain the lubricating fluid by a coating of partially or fully fluorinated alkyl chains using chlorosilane coupling, amide coupling, or glicydyl chemistry which is reactive with the surface of the substrate (Aizenberg: The surface of SLIP replica can be chemically functionalized with low surface energy coating such as (tridecafluoro-1,1,2,2-tetrahydrooctyl)-trichlorosilane or 

In regards to claim 31, Yamamoto in view of Aizenberg and Ogawa teaches the endoscope of claim 30, wherein the wetting surface is functionalized to accept wetting by and to retain the lubricating fluid by a coating of (1 H, 1 H, 2H, 2H-tridecafluorooctyl)-trichlorosilane (Aizenberg: The surface of the replica can be chemically functionalized with low surface energy coating such as (tridecafluoro-1,1,2,2-tetrahydrooctyl)-trichlorosilane or other reagents having appropriate reactive end groups and straight or branched hydrocarbon or fluorocarbon chains or their combinations. Para [0160]; polymeric replica; Para [0210]).  

In regards to claim 32, Yamamoto in view of Aizenberg and Ogawa teaches the endoscope of claim 1, wherein the wetting surface is functionalized to accept wetting by and to retain the lubricating fluid by a coating of a hydrocarbon group, and the hydrocarbon group is linear, branched, or combinations thereof (Aizenberg: (tridecafluoro-1,1,2,2-tetrahydrooctyl)-trichlorosilane or other reagents having appropriate reactive end groups and straight or branched hydrocarbon or fluorocarbon chains or their combinations. Para [0160]; polymeric replica; Para [0210]; The group in these compounds could be linear or branched and some or all linear. Para [0212]).  

In regards to claim 34, Yamamoto in view of Aizenberg and Ogawa teaches the endoscope of claim 21, wherein the lubricating fluid is silicone oil, and mixtures thereof (Aizenberg: Liquid B can be selected from a number of different liquids. For example, 

In regards to claim 36, Yamamoto in view of Aizenberg and Ogawa teaches the endoscope of claim 1, wherein the lubricating fluid is selected from the group consisting of a perfluorinated fluid (Aizenberg: Slippery surfaces with exceptional pressure stability, optical transparency, and self-healing characteristics were formed using a perfluorinated liquid. Para [0347], [0212]), tertiary perfluoroalkylamine, perfluorotri-n-pentylamine, perfluorotri-n-butylamine, a perfluoroalkylsulfide, a perfluoroalkylsulfoxide, a perfluoroalkylemer, a perfluorocycloether, a perfluoropolyether, a perfluoroalkylphosphine, a perfluoroalkylphosphmeoxides, a polydimethylsiloxane, functional modifications of polydimethylsiloxane, partially or fully fluorinated oils, and mixtures thereof.  

In regards to claim 37, Yamamoto in view of Aizenberg and Ogawa teaches the endoscope of claim 8, wherein the lubricating fluid comprises a mixture of silicone oils of different viscosities (Aizenberg: silicone oil has viscosity 10-500cst. Para [0022], [0095]; Silicone oil contains modified silicone oils; Para [0023], [0126].).  

In regards to claim 38, Yamamoto in view of Aizenberg and Ogawa teaches the endoscope of claim 36, wherein the lubricating fluid is perfluoroperhydrophenanthrene or perfluorodecalin (Aizenberg: Slippery surfaces with exceptional pressure stability, optical transparency, and self-healing characteristics were formed using a perfluorinated liquid. Para [0347], [0212]).  

In regards to claim 84, Yamamoto in view of Aizenberg and Ogawa teaches the endoscope of claim 1, wherein the image collector includes a CMOS or CCD chip (Yamamoto: CCD 38; FIG. 4; para [0032]).  

In regards to claim 85, Yamamoto in view of Aizenberg and Ogawa teaches the endoscope of claim 1, wherein the image collector includes a rod lens imaging lens (Yamamoto: FIG. 4; an objective optical system 36; para [0033]).  

In regards to claim 87, Yamamoto in view of Aizenberg and Ogawa teaches the endoscope of claim 1, wherein the illumination source includes a fiber optic illumination system (Yamamoto: Light guides 24 and 25 for leading illumination light. para [0031]).  

Claims 19, 88 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (US 20090306475) in view of Aizenberg (US 20140147627) and Ogawa (US 20100119774) and further in view of Axon (US 20130090527).
In regards to claim 19, Yamamoto in view of Aizenberg and Ogawa teaches the endoscope of claim 18, however, does not positively teach wherein the substrate is a disposable component reversibly secured to a distal window of the endoscope.
Analogous art Axon is directed to a cover for use with medical devices (abstract) and teaches wherein the substrate is a disposable component reversibly secured to a distal window of the endoscope (Cover of the distal end of an endoscope, para [0076] is detachable and removable from the endoscope. Abstract. FIG. 3).

In regards to claim 88, Yamamoto in view of Aizenberg and Ogawa teaches the endoscope of claim 1, however, does not positively teach wherein the lubricating fluid is selected from the group consisting of food-grade oil. 
Axon teaches wherein the lubricating fluid is selected from the group consisting of food-grade oil (Suitable hydrophobic agents include, but are not limited to, silicone, glycerine, olive oil, castor oil, chlorotrifluoroethylene (CTFE oil) and polyphenyl ethers or a mixture thereof. Para [0076]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Yamamoto and include food-grade oil as lubricating fluid for safety of a patient as compared to the other non-food grade oil/liquid.

Claims 1, 86 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abe (US 20030023143) in view of Aizenberg (US 20140147627) and further in view of Ogawa (US 20100119774). 

In regards to claim 1, Abe discloses endoscope (endoscope 1; FIG. 1), comprising: 
an insertion tube (insertion section 2) and a proximal body (FIG. 1), the insertion tube starting from the proximal body and having a distal end (distal end portion 23; Para [0035]) with 
at the distal end of the insertion tube, an illumination source (light guide 32, for transmitting illumination light emitted from a light source device to the distal end of the insertion section; abstract; para [0006]) designed to project light from an illumination emitter at the distal end of the insertion tube, and an image collector (image guide 31; objective lens 39; para [0037], [0043]-[0044]; FIG. 3) designed to collect light to form an image of objects at the distal end.
Abe does not positively disclose a substrate designed to exclude tissues and bodily fluids from interference with the image collector, the substrate designed to entrain a lubricating fluid on a wetting surface, the substrate, wetting surface, and lubricating fluid to form a protective and transparent window over the image collector, the wetting surface lying on the side of the substrate facing outwardly from the image collector into a cavity for examination by the endoscope, the wetting surface formed by deposition of silica particles or other inorganic oxide nanoparticles onto the substrate, followed by fusion heating, the substrate's wetting surface designed to entrain a lubricating fluid at the distal end of the insertion tube, the lubricating fluid being immiscible with  the bodily fluids, the wetting surface being designed to present wetting to the lubricating fluid preferentially relative to the bodily fluids, the wetting surface and the wetting it presents being designed to entrain the lubricating fluid in a layer that is ultra-smooth, slippery, and optically transparent over the wetting surface during exposure to the tissues and bodily fluids.

a substrate (SLIPS article shown in FIG. 14B that be affixed to a distal end of an endoscope. Also see SLIPS formed on the sidewall of both of the interior and exterior of a tubing/pipe; FIG. 7E; abstract; para [0079]) designed to exclude tissues and bodily fluids from interference with the image collector, the substrate designed to entrain a lubricating fluid on a wetting surface (Porous surface on the SLPIS provide attachment to a liquid B which is soaked in the porous surface. The liquid B is slippery/non-sticking to the outside environments. Para [0190]; The roughened surface has a greater affinity towards the lubricating liquid as compared to the object fluid; Para [0055]), the substrate, wetting surface, and lubricating fluid to form a protective and transparent window over the image collector (The substrate comprises a glass. [0014]. Thus, the substrate, wetting surface and lubricating fluid form a transparent window. FIG. 14A, para [0091] show and describe transparent surface of a SLIPS article.), the wetting surface lying on the side of the substrate facing outwardly (FIG. 14A, para [0352], show and describe transparent nanostructured surface of a SLIPS article with infusing slippery liquid B on the nanostructured surface forming a transparent article that can be placed over an image collector. Also note that the lubricating liquid B lies on the side of the substrate. FIG. 7E. The side of the substrate is designed to face outwardly from an image collector.), the wetting surface formed by deposition of silica particles or other inorganic oxide nanoparticles onto the substrate (The roughened surface can be formed by silica. Para [0152]; Micro/nanoparticles are sprayed onto a solid surface (either flat/roughened). Also see Para [0177], [0352]), the substrate's wetting 
Ogawa is directed to lens having a surface coated with a water-repellent, and antifouling film (abstract) and teaches the wetting surface  (Glass substrate 5; silica-based transparent film 6; para [0074]) formed by deposition of silica particles or other inorganic oxide nanoparticles onto the substrate followed by fusion heating (Fusion of silica fine particles 4 and a glass substrate 5 having a silica-based transparent film 6 can be achieved at a lower temperature. Para [0174], [0201]). Ogawa further teaches that the silica fine particles could be defused into the substrate without the fine particles themselves being defused (para [0051]). 

In regards to claim 86, Abe in view of Aizenberg discloses the endoscope of claim 1, wherein the image collector includes a fiber optic image collector (Abe: image guide 31; objective lens 39; para [0037], [0043]-[0044]; FIG. 3).
Claim(s) 89 is/are rejected under 35 U.S.C. 103 as being unpatentable by Aizenberg (US 20140147627) in view of Ogawa (US 20100119774).
In regards to claim 89, Aizenberg discloses the optically transparent article of claim 43, wherein: the substrate and wetting surface are designed with the lubricating fluid to form a protective and transparent window over the image collector (FIG. 14A, para [0352] show and describe transparent nanostructured surface of a SLIPS article with infusing slippery liquid B on the nanostructured surface forming a transparent article that can be placed over an image collector. Also see para [0014].), the wetting surface formed by deposition of silica particles or other inorganic oxide nanoparticles onto the substrate (The roughened surface can be formed by silica. Para [0152]; Micro/nanoparticles are sprayed onto a solid surface (either flat/roughened). Para [0177]).
Aizenberg does not expressly disclose a surface formed by deposition of silica particles or other inorganic oxide nanoparticles onto the substrate, followed by fusion heating.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify transparent article of Aizenberg  in accordance with the teaching of Ogawa so that the silica fine particles could be properly defused into the substrate (para [0008], [0051] of Ogawa). Further, heat curing a substrate is a process that is routinely performed in thin film technology [0007]-[0008] for obtaining a eutectic state of the substrate and fine particles. 


 
Response to Arguments
Applicant’s arguments dated 02/23/2022 have been considered but are not persuasive. Further, a new rejection has been made in view of amendment. 
In reply dated 2/23/2022, the applicant argues that Aizenberg (US 20140147627) does not disclose a substrate that is designed to exclude tissues and bodily fluid from interference with an image collector.  The examiner respectfully disagrees.
Aizenberg discloses a substrate that is designed to exclude tissues and bodily fluid from interference with an image collector. For example, para [0190] of Aizenberg, states 
 In addition, as shown in FIG. 7D, SLIPS (self-healing, slippery liquid-infused porous surfaces (SLIPS)) can be applied onto both the inner and outer surfaces of a tube/needle with the same/different kind of lubricants (denoted as Liquid B and B' in FIG. 7D) for low drag flow of Liquid A and remain slippery/non-sticking to the outside environments where the tube/needle is exposed to. 

Further, para [00352] describes the SLIPS substrate with infusing slippery liquid B as shown in FIG. 14A. In the substrate of FIG.14 A, the index-matching infusing Liquid B is placed with the nanostructured roughened surface making it a transparent substrate.
Thus, as described in para [00352], [0190], and as shown in FIG. 14A, such SLIPS substrate can be used at a distal end of the insertion tube with an imaging device. Accordingly, such SLIPS substrate is designed be used at a distal end of the insertion tube with an imaging device. Thus, such substrate combined with image sensor of Yamamoto would meet the limitation of claim 1, for example.


    PNG
    media_image1.png
    371
    690
    media_image1.png
    Greyscale

See the entire rejection set forth above in view of amendment. 
Accordingly, applicant’s arguments are not persuasive at this time. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See references listed on the PTO-892.
No claims have been allowed in this Office Action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANKAR R GHIMIRE whose telephone number is (571)272-0515. The examiner can normally be reached 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHANKAR RAJ GHIMIRE/Examiner, Art Unit 3795


/ANH TUAN T NGUYEN/Supervisory Patent Examiner, Art Unit 3795
03/09/2022